DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 4-14, 17-19, 26-34 and 36 are withdrawn. Claims 2 and 23-24 are cancelled. Claims 1, 3, 15-16, 20-22, 25, 35 and 37-39 are under examination. Claims 1, 3-22 and 25-39 are pending.
Response to Amendment
This office action is in response to communication received on 02/15/2022. The response presented amendment to claims 1, 22, and 27. 

Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
US 20170108397 A1
Miller et al. hereinafter Miller
US 9939342 B2
Howieson et al. hereinafter Howieson
WO 2017191465 A2
HANN et al. hereinafter HANN

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 15-16, 20-22, 25, 35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of HANN.
With respect to claim 1, Miller discloses a method of testing the structural integrity of a rigid container (Abstract discloses leak detection system comprising a substantially sealed accumulation chamber adapted to accommodate a single gas container), the method comprising:  
5performing a sampling process on the rigid container (Fig. 1 illustrates sampling on test can 12; ¶[0026, 0033] discloses pump purges/samples the detection cell) provided inside packing (accumulator chamber 14), wherein the sampling process comprises: 
sampling a volume of sample gas from a sampling region associated with the rigid container (¶[0024] discloses sampling system to draw gas samples from the accumulation chamber 14); 
wherein the method further comprises: performing a detection process (¶[0010] discloses the system 10 has a laser based sensor capable of detecting leakages from a canister) comprising:  
10producing one or more laser beams for excitation of one or more materials that may be in the volume of sample gas (¶[0027] discloses the laser diode 20 is operable to output light of a 
wavelength that is matched to peak optical absorption lines of the gas that is to be leak tested), wherein the one or more materials are representative of a gas and/or vapour and/or a liquid leak from the rigid container (¶[0027] discloses propellant which has leaked from the can);
detecting light that has passed through the volume of sample gas and 15determining the presence and/or absence and/or amount of said one or more materials in the volume of sample gas based on detected light (¶[0028] discloses the optical sensor of FIG. 2(a) uses absorption techniques to detect leaked gas and or presence of leaked gas); 
Miller is silent about the sampling process comprises: applying a force to at least one surface of the further packaging by contacting the at least one surface of the further packaging with at least one pressing member and/or at least one roller thereby to extract a volume of sample gas from said further packaging, such that, if the rigid container is leaking, the sample of gas includes accumulated leaked gas or vapour from the rigid container.
HANN invention related to systems, methods and devices for detecting breaches in sealed containers discloses the sampling process comprises: applying a force to at least one surface of the further packaging by contacting the at least one surface of the further packaging with at least one pressing member and/or at least one roller thereby to extract a volume of sample gas from said further packaging, such that, if the rigid container is leaking, the sample of gas includes accumulated leaked gas or vapour from the rigid container (Fig. 10, step S100 discloses applying a pressure to a sealed container located in an air-sampling region using a pressing member. This step acts to force air out of any breaches in the container, which improves the detectability of gases within the container.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller with the teachings of HANN so that the sealed accumulation chamber of Miller’s invention will be subjected to a pressure as disclosed in HANN invention for the predicable benefit of the applied pressure force air out of any breaches in the container. Doing so, improves the detectability of gases within the container.
With respect to claim 3, Miller and HANN disclose the method according to claim 1 above. Miller further discloses (a) the further packaging is non-rigid;  (b) the gas or vapour sample is extracted through one or more holes or gaps in the surface of the packaging; (c) the rigid container is sealed or closed for at least one of: prevention of tampering, preservation of contents, prevent leakage, hygiene purposes (d) the further packaging is closed for holding and/or transporting the container (Fig. 7 illustrates rigid challenge can).  
With respect to claim 15, Miller and HANN disclose the method according to claim 1 above. Miller further discloses the sampling process comprises performing a suction or blowing process to move the sample of gas or vapour from the sampling region  associated with the rigid container to a sample chamber, and wherein the suction or blowing process is performed continuously (¶[0033] the switching device 16 is in its second position and the pump causes the reference gas, typically air, to flow through and purge the detection cell 18).  
With respect to claim 16, Miller and HANN disclose the method according to claim 1 above. Miller further discloses the method further comprises performing the sampling process on more than one rigid container and the suction or blowing process comprises providing a continuous air flow as the sampling process is performed on subsequent rigid containers (FIG. 1 shows a leak test system 10 for detecting leaks in a canister 12.  The system 10 has a laser based sensor capable of detecting leakages from a canister, a substantially sealed accumulation chamber 14 for concentrating leakage from the canister and a pump plus sampling system (not shown) to draw gas samples from the accumulation chamber 14 into the sensor and from a background reference gas source into the sensor).  
With respect to claim 20, Miller and HANN disclose a method according to claim 1 above. Miller is silent about the one or more materials comprises at least one of: CO2, ethanol, CO, N20.
HANN discloses the one or more materials comprises at least one of: CO2, ethanol, CO, N20 (claim 35 discloses testing the composition of the air sample using the air-sample testing equipment comprises testing the carbon dioxide, oxygen and/or nitrogen content of the air sample, and it is determined that there is a breach in the sealed container when the carbon dioxide, oxygen and/or nitrogen content of the air sample meets pre-set criteria).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to test for  carbon dioxide, oxygen and/or nitrogen as a leak from a food container as disclosed in HANN invention in order to  breach be identified when the carbon dioxide, oxygen and/or nitrogen content of the air sample meets pre-set criteria.
With respect to claim 21, Miller and HANN disclose the method according to claim 1 above. Miller further discloses the rigid container is one of: a drink container, an alcoholic or distilled drink container, a pharmaceutical product container, a medicine container, a perfume container, a barrel, a bottle, a dairy product container (¶[0009] discloses pMDI (pressurized metered dose inhaler ) cans).  
With respect to claim 22, Miller discloses a laser detection system for testing the structural integrity of a rigid container(Abstract discloses leak detection system comprising a substantially sealed accumulation chamber adapted to accommodate a single gas container), the system comprising:   
a sampling apparatus (¶[0024] discloses sampling system to draw gas samples from the accumulation chamber 14);
one or more lasers configured to produce one or more laser beams for excitation of one or more materials that may be in the volume of sample gas(¶[0027] discloses the laser diode 20 is operable to output light of a wavelength that is matched to peak optical absorption lines of the gas that is to be leak tested), wherein the one or more materials are representative of a gas and/or vapour and/or a liquid leak from the rigid container (¶[0027] discloses propellant which has leaked from the can); and 
a detector apparatus for detecting light that has passed through the volume of sample gas and determining the presence and/or absence and/or amount of said one or more different materials in the collected sample based on detected light (¶[0028] discloses the optical sensor of FIG. 2(a) uses absorption techniques to detect leaked gas and or presence of leaked gas).  
Miller is silent about the sampling process comprises: applying a force to at least one surface of the further packaging by contacting the at least one surface of the further packaging with at least one pressing member and/or at least one roller thereby to extract a volume of sample gas from said further packaging, such that, if the rigid container is leaking, the sample of gas includes accumulated leaked gas or vapour from the rigid container.
HANN invention related to systems, methods and devices for detecting breaches in sealed containers discloses the sampling process comprises: applying a force to at least one surface of the further packaging by contacting the at least one surface of the further packaging with at least one pressing member and/or at least one roller thereby to extract a volume of sample gas from said further packaging, such that, if the rigid container is leaking, the sample of gas includes accumulated leaked gas or vapour from the rigid container (Fig. 10, step S100 discloses applying a pressure to a sealed container located in an air-sampling region using a pressing member. This step acts to force air out of any breaches in the container, which improves the detectability of gases within the container.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller with the teachings of HANN so that the sealed accumulation chamber of Miller’s invention will be subjected to a pressure as disclosed in HANN invention for the predicable benefit of the applied pressure force air out of any breaches in the container. Doing so, improves the detectability of gases within the container.
With respect to claim 25, Miller and HANN disclose the system according to claim 23 above. Miller further discloses wherein at least one of:  (a) the further packaging is non-rigid; (b) the gas or vapour sample is extracted through one or more holes or gaps in the surface of the packaging; (c) the rigid container is sealed or closed to for at least one of: prevention of tampering, preservation of contents, prevent leakage, hygiene purposes (d) the further packaging is closed for holding and/or transporting the container (Fig. 7 illustrates rigid challenge can).    
With respect to claim 35, Miller and HANN disclose the system according to claim 22 above. Miller is silent about further comprising a conveyer system for conveying at least a part of the rigid container past the sampling apparatus.
HANN further discloses a conveyer system for conveying at least a part of the rigid container past the sampling apparatus (Fig. 1 illustrates container is conveyed along the conveyor, and passes beneath the roller 201).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller with the teachings of HANN so that the sealed accumulation chamber of Miller’s invention will be subjected to a pressure as disclosed in HANN invention for the predicable benefit of the applied pressure force air out of any breaches in the container. Doing so, improves the detectability of gases within the container.
With respect to claim 37, Miller discloses a method of detecting leaks from an alcoholic drink container (Abstract discloses leak detection system comprising a substantially sealed accumulation chamber adapted to accommodate a single gas container)the method comprising: 
performing a sampling process on the alcoholic drink container (Fig. 1 illustrates sample);
sampling a volume of sample gas from a sampling region associated with the rigid container (¶[0024] discloses sampling system to draw gas samples from the accumulation chamber 14); 
wherein the method further comprises:
 performing a detection process (¶[0010] discloses the system 10 has a laser based sensor capable of detecting leakages from a canister) comprising: 
producing one or more laser beams for excitation of one or more materials that may be in the volume of sample gas(¶[0027] discloses the laser diode 20 is operable to output light of a 
wavelength that is matched to peak optical absorption lines of the gas that is to be leak tested) , wherein the one or more materials are representative of a gas and/or vapour and/or a liquid leak from the alcoholic drink container (¶[0027] discloses propellant which has leaked from the can); and 
detecting light that has passed through the volume of sample gas and determining the presence and/or absence and/or amount of said one or more materials in the sample gas based on detected light (¶[0028] discloses the optical sensor of FIG. 2(a) uses absorption techniques to detect leaked gas and or presence of leaked gas). 
Miller is silent about the sampling process comprises applying a pressure or force to at least one surface of the further packaging thereby to extract accumulated leaked gas or vapour from said further packaging.
HANN invention related to systems, methods and devices for detecting breaches in sealed containers discloses applying a pressure or force to at least one surface of the further packaging thereby to extract accumulated leaked gas or vapour from said further packaging (Fig. 10, step S100 discloses applying a pressure to a sealed container located in an air-sampling region using a pressing member. This step acts to force air out of any breaches in the container, which improves the detectability of gases within the container.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller with the teachings of HANN so that the sealed accumulation chamber of Miller’s invention will be subjected to a pressure as disclosed in HANN invention for the predicable benefit of the applied pressure force air out of any breaches in the container. Doing so, improves the detectability of gases within the container.
With respect to claim 38, Miller and HANN disclose the method according to claim 37 above. Miller is silent about the one or more materials comprises at least one of ethanol, and/or carbon dioxide.
HANN discloses the one or more materials comprises at least one of ethanol, and/or carbon dioxide. (claim 35 discloses testing the composition of the air sample using the air-sample testing equipment comprises testing the carbon dioxide, oxygen and/or nitrogen content of the air sample, and it is determined that there is a breach in the sealed container when the carbon dioxide, oxygen and/or nitrogen content of the air sample meets pre-set criteria).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to test for  carbon dioxide, oxygen and/or nitrogen as a leak from a food container as disclosed in HANN invention in order to  breach be identified when the carbon dioxide, oxygen and/or nitrogen content of the air sample meets pre-set criteria.
With respect to claim 39, Miller and HANN disclose the method according to claim 37 above. Miller further discloses the produced laser beams comprise at least one of: a) a laser beam having a first wavelength in a wavelength range between 2963 to 2968 cm1 ; b) a laser beam having a second wavelength about 2250 cm1 (¶[0027] discloses the pulses output by the quantum cascade laser 20 are chirped and typically have pulse durations in the range of 100-1000 ns, and preferably in the range 200-500 ns).  

Response to Arguments
Applicant’s arguments, see pages 8-11, with respect to the rejection(s) of claims 1, 3, 15-16, 20-22, 25, 35 and 37-39  under 35 USC § 103 have been fully considered and are persuasive in light of the amendment made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miller and HANN. Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861    


/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861